office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 posts-132938-10 uilc date october to rosalind c kochmanski field director accounts management wage and investment third party communication none date of communication not applicable from lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities subject eta employment_tax questions relating to expansion of sec_108 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this letter responds to your questions regarding the expanded tax_benefit for health professionals working in underserved areas under section of the patient protection and affordable_care_act affordable_care_act this provision of the affordable_care_act expanded the types of income from the repayment or discharge_of_indebtedness that are excludible from individuals’ gross incomes under sec_108 of the internal_revenue_code the code law sec_108 generally excludes from individuals’ gross incomes certain types of income from the discharge_of_indebtedness relevant to your inquiry is sub sec_108 which excludes that income that individuals receive in association with payments under a national health service corps loan repayment program or under certain state loan repayment programs more specifically this subsection states that gross_income does not include any amount that an individual receives under sec_338b g of the public health service act under a state program described in sec_338i of this act or as posts-132938-10 amended by the affordable_care_act under any state loan repayment or loan forgiveness program that is intended to provide for the increased availability of health care services in underserved or health professional shortage areas the affordable_care_act added this last portion of sec_108 -the exclusion for state loan repayment or loan forgiveness programs that increase the availability of health care services in underserved or health professional shortage areas-retroactive to this means that certain individuals who included the loan repayment or loan forgiveness amounts in their income may be entitled to refunds of taxes they paid in sec_6402 of the code contains the general authority to make refunds or credits under this section in the case of any overpayment the service may credit the amount of such overpayment including interest against any internal revenue tax_liability of the person who made the overpayment and shall refund any balance to such person other portions of sec_6402 require the service to credit overpayments against non-tax liabilities such as delinquent child_support payments sec_31_6402_a_-2 of the tax regulations provides among other things that any person who pays more than the correct amount of employee or employer tax under sec_3101 or sec_3111 may file a claim_for_refund or claim credit of such overpayment this section sets forth the basic requirements for claiming such refunds or credits for more information about this expansion of sec_108 please see the attached irs news_release affordable_care_act provides expanded tax_benefit to health professionals working in underserved areas ir-2010-74 released date responses to specific inquiries inquiry does the new sub sec_108 cover only loan forgiveness or does it also cover loan repayment answer the new sub sec_108 covers both loan forgiveness and loan repayment prior to the enactment of this provision of the affordable_care_act in march of the exclusion provided by sub sec_108 covered only certain loan repayment programs-that is amounts that individuals received under the national health service corps loan repayment program or under certain state loan repayment programs that were eligible for funding under the public health service act the affordable_care_act however extended this exclusion to apply also to those amounts that individuals receive under state loan repayment or forgiveness programs that are intended to increase the availability of health care services in areas that are either underserved or experience health professional shortages posts-132938-10 inquiry are there sufficient procedures in place to prevent individual employees from receiving double refunds of fica_taxes that is refunds from both their employers and from the irs answer yes irs procedures for claiming fica tax refunds require employers and employees to coordinate with each other in order to ensure that duplicate refund claims are not filed and double refunds are not paid the procedures employees use to claim refunds of fica_taxes are different than the procedures used to claim income_tax refunds first employees are encouraged to contact their employers and request that the employer seek a refund of fica_taxes on the employees’ behalf because employers also pay a portion of fica that is not withheld from payments to the employee the employer will also be entitled to a refund the employer may have other similarly situated employees who are entitled to refunds and the irs can process a single refund claim filed by the employer more efficiently than it can process numerous refund claims filed by individual employees if the employer refuses to seek a refund on the employee’s behalf the employee may file a refund claim using form_843 line is where the employee explains the reason for the refund and efforts made to secure it as discussed further below the employee’s claim_for_refund generally must include a statement from the employer indicating whether the employer has reimbursed any of the fica tax to the employee or filed a refund claim for any of the employee fica tax for which the employee is seeking a refund sec_31_6402_a_-2 of the tax regulations provides generally that an employee may file a claim_for_refund of fica_taxes erroneously withheld by his employer only if the employee is not reimbursed by his employer for the erroneously withheld tax the employee does not authorize the employer to file a claim_for_refund and the employee has not claimed the amount of overwithheld fica_taxes as a credit against his income_tax_liability this section also specifies that the refund claim must include a statement by the employee which sets forth whether he has claimed any portion of the overcollection as a credit against income_tax_liability and must include a statement obtained if possible from the employer setting forth the extent if any of any overpayment which has been claimed as a refund by the employer or authorized by the employee to be so claimed if the employer does not furnish the employee with such a statement the employee’s refund claim must set forth the facts to the best of the employee’s knowledge and explain the employee’s inability to obtain the statement from his employer the failure to comply with these procedures may provide a basis for disallowing the claim inquiry will the irs notify the social_security administration ssa when an individual employee receives a fica refund answer the irs notifies ssa when the employee receives a fica refund through their employer as a result of the employer seeking a refund on the employee’s behalf however when the employee files an individual claim_for_refund on his or her own posts-132938-10 behalf using form_843 there is no formal process by which the irs informs the ssa of an individual’s receipt of a fica refund as noted above employees are encouraged to first contact their employers and request that they seek a refund of the employee share of fica on the employee’s behalf employers seeking such refunds must file an amended employment_tax return form 941-x employers must file a separate form 941-x for each form_941 that needs to be corrected when filing form 941-x the employer must certify that the employer has filed or will file the forms w-2 wage and tax statement or forms w-2c corrected wage and tax statement as required ssa receives a copy of the forms w-2 or w-2c and is therefore on notice of the fica refund if the employer refuses to seek a refund on the employee’s behalf the employee may file a fica refund claim his or her own claim_for_refund of the employee share of fica using form_843 under these circumstances the employee will not receive a form_w-2 or form w-2c from the employer and there is no formal process by which the irs informs ssa of the individual’s receipt of a fica refund this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call lynne camillo or syd gernstein if you have any further questions
